___________

                            No. 95-1393
                            ___________

Steven Piepgras,                *
                                *
      Plaintiff - Appellant,    *
                                *
     v.                         * Appeal from the United States
                                * District Court for the
Shirley S. Chater, Commissioner * District of Minnesota.
of the Social Security          *
Administration,                 *
                                *
      Defendant - Appellee.     *


                            ___________

                   Submitted:   November 16, 1995

                      Filed: February 14, 1996
                           ___________

Before HANSEN, JOHN R. GIBSON and MURPHY, Circuit Judges.

                            ___________

JOHN R. GIBSON, Circuit Judge.


     Steven Piepgras appeals from the district court's1 order
affirming an administrative law judge's denial of his application
for supplemental security income and disability insurance benefits.
Piepgras argues that the administrative law judge erred in
rejecting the opinions of two of his doctors. He also argues that
the judge erred by asking the vocational expert a hypothetical
question which did not accurately state his impairments. We affirm
the judgment of the district court.


     Piepgras is a thirty-nine-year-old man with a high school
education and experience working as a janitor, laundry attendant,

    1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
film developer, film projectionist, general clerk, cruise control
installer, and fast food worker.     Piepgras claims he has been
disabled since December 19, 1990 due to diabetes. He also asserts
that he suffers from a personality disorder, depression, and
bilateral carpal tunnel syndrome, which limits the use of his
hands.


     After conducting two days of hearings, the administrative law
judge concluded that although Piepgras has severe impairments, he
was not disabled and could still perform various jobs. The judge
found that Piepgras suffered from "type I diabetes, [a] personality
disorder, and an affective disorder." He also found that none of
these impairments were disabilities which automatically qualified
Piepgras for benefits under the Social Security Act. The judge
determined, however, that these impairments did prevent Piepgras
from performing the work he had done in the past. After describing
Piepgras's impairments, age, education, and work experience to a
vocational expert, the judge asked the expert if there were jobs
which Piepgras could perform.     The expert stated that Piepgras
could perform light janitorial jobs and light jobs in packaging,
stocking, order filing, and shipping and receiving, and that
significant numbers of these jobs were available.        The judge
accepted the expert's statements and concluded that Piepgras was
not entitled to benefits under the Social Security Act.


     The Commissioner of the Social Security Administration adopted
the judge's decision as her final decision. The district court
affirmed the Commissioner's decision, and Piepgras appeals.

                                I.


     Piepgras argues that the administrative law judge erred in
rejecting the opinion of his treating physician, Dr. Schultz.


     We must affirm the administrative law judge's decision if

                               -2-
substantial evidence on the record as a whole supports his
decision. Shannon v. Chater, 54 F.3d 484, 486 (8th Cir. 1995). We
may not reverse merely because substantial evidence would have
supported an opposite decision.     Id.   A treating physician's
opinion deserves no greater respect than any other physician's
opinion when the treating physician's opinion consists of nothing
more than vague, conclusory statements. See Thomas v. Sullivan,
928 F.2d 255, 259 (8th Cir. 1991).


     Piepgras argues that Dr. Schultz concluded that Piepgras could
not hold a job because of his diabetes.      He contends that the
administrative law judge rejected Dr. Schultz's conclusion in
finding that Piepgras's diabetes was not disabling.


     Dr. Schultz's opinion of Piepgras's condition consists of
vague, conclusory statements. In three short letters submitted to
the judge, Dr. Schultz stated that Piepgras has had "an extremely
difficult time managing his diabetes" because he cannot maintain
the proper diet.   Dr. Schultz also stated that because of this
difficulty in controlling his diabetes, Piepgras has had "great
difficulty" in keeping a job. Dr. Schultz did not explain what he
meant by "extremely difficult" and "great difficulty" in his
letters and he did not testify at Piepgras's hearings.       In a
written medical assessment, Dr. Schultz stated that Piepgras's
blood sugar levels affected his ability to lift, carry, walk,
stand, and withstand temperature extremes. Dr. Schultz, however,
provided no explanation as to how Piepgras's blood sugar levels
affected his abilities.


     The administrative law judge did not reject Dr. Schultz's
opinion, but merely stated that the opinion did not support
Piepgras's claims of pain, numbness, fatigue, loss of stamina,
tingling, blurred vision, double vision, headaches, and inability
to understand basic instructions. It is impossible to tell whether
Dr. Schultz's opinion supports or contradicts Piepgras's claims

                               -3-
because it contains no specifics concerning Piepgras's condition.
We conclude that Dr. Schultz's opinion is of limited value due to
its vagueness. Thus, Dr. Schultz's opinion deserves no greater
deference than any other physician's opinion in the record. See
Thomas, 928 F.2d at 259.


     Dr. Hammarsten, a medical expert, testified that Piepgras
should be able to do medium exertion work, provided it does not
require fine work or prolonged reading. The record also shows that
Piepgras performed a wide range of activities at the time he
claimed to be disabled.     Piepgras stated that he worked as a
popcorn popper at a movie theater up to eight hours a day, two days
a week, and that this job required him to stand for up to eight
hours a day and to lift sixty-pound bags of unpopped popcorn and
fifty-pound cans of popping oil. In addition to this part-time
work, Piepgras stated that he cared for himself and his children,
handled his family's finances, helped with grocery shopping,
performed some household chores, entertained neighborhood children
occasionally, and participated in church activities twice a week.
Dr. Hammarsten's opinion and Piepgras's activities constitute
substantial evidence supporting the judge's conclusion that
Piepgras's diabetes was not disabling. In light of the substantial
evidence which supports the judge's conclusion, the judge properly
discounted the conclusory opinion of Piepgras's treating physician.

                               II.


     Piepgras argues that the administrative law judge improperly
rejected Dr. Barron's opinion that Piepgras's mental problems
prevented him from holding a job.


     We must uphold the judge's conclusion that Piepgras's mental
impairments were not disabling as long as it is supported by
substantial evidence. Shannon, 54 F.3d at 486.


                               -4-
     Two psychologists, Dr. Barron and Dr. Henze, examined Piepgras
and evaluated his mental health. Dr. Barron evaluated Piepgras at
the request of Piepgras's attorney and concluded that Piepgras was
not   "capable   of  withstanding    work   stresses,   interacting
appropriately with co-workers, supervisors, and the public, and
meeting production requirements at an unskilled, competitive
employment level." Dr. Henze, however, concluded that Piepgras did
not have a problem relating to others and that he did not suffer
from any impairment in his intellectual or memory abilities.


     To resolve the conflict between Dr. Barron's and Dr. Henze's
conclusions, the judge called Dr. Jacobson, a psychologist, to
testify at a supplemental hearing.     After examining all of the
evidence and questioning Piepgras, Dr. Jacobson stated that
Piepgras had only slight difficulties in relating to others and in
concentrating while working.        Dr. Jacobson concluded that
Piepgras's mental problems did not interfere in any significant way
with his ability to work.


     Piepgras argues that the judge rejected Dr. Barron's opinion
because Piepgras's attorney retained Dr. Barron. Piepgras contends
that there is no evidence that Dr. Barron was biased and,
therefore, the judge should not have given less weight to Dr.
Barron's opinion.


     The judge stated that he was rejecting Dr. Barron's opinion
because it conflicted with the opinions of Dr. Henze and Dr.
Jacobson.   It is only after this statement that the judge also
stated that he was inclined to give less weight to Dr. Barron's
opinion because of Dr. Barron's interaction with Piepgras's
attorney.   There is no evidence in the record that Piepgras's
attorney   influenced  Dr.   Barron's  evaluation   of  Piepgras.
Nevertheless, the judge did not err in rejecting Dr. Barron's
opinion because the opinions of Dr. Henze and Dr. Jacobson
constitute substantial evidence supporting the judge's conclusion

                               -5-
that Piepgras's mental impairments were not disabling.

                               III.


                                A.


     Piepgras argues that the judge's hypothetical question to the
vocational expert was unclear and imprecise. While the judge's
hypothetical question is long and contains much discussion between
the judge, the expert, and the attorneys, the question clearly sets
out Piepgras's impairments. Although the question could have been
more precise, the complexity and number of Piepgras's impairments
certainly justified the judge's discussions with the expert and his
lengthy hypothetical question.      We conclude that the judge's
question was clear and precise in describing Piepgras's
impairments.

                                B.


     Piepgras also argues that the judge's hypothetical question to
the vocational expert did not accurately state his physical and
mental impairments.


     The judge's hypothetical question must include all of
Piepgras's impairments which the judge found credible.      See
Chamberlain v. Shalala, 47 F.3d 1489, 1495 (8th Cir. 1995).


     Piepgras argues that the judge failed to take into account
some of his impairments, such as his severely reduced ability to
use his hands due to carpal tunnel syndrome, his inability to stand
for longer than fifteen to twenty minutes at a time, his reduced
intellectual ability, and his inability to get along with co-
workers and the public. Piepgras contends that the judge's failure
to tell the vocational expert about these limitations caused the
expert to conclude that Piepgras could perform jobs which, in

                               -6-
reality, he cannot perform.


     The record shows that the judge and the vocational expert took
into account the impairments which Piepgras contends were
overlooked.   The judge and the expert specifically discussed
Piepgras's reduced ability to use his hands, and the judge found
that Piepgras should be able to use his hands as much as he did in
his job as a popcorn popper. Piepgras's use of his hands as a
popcorn popper is substantial evidence to support the judge's
conclusion that his hands were capable of performing to that level.
The judge's hypothetical question included this impairment to the
extent that the judge found it credible. See Chamberlain, 47 F.3d
at 1495.


     The judge and the expert also discussed Piepgras's inability
to stand for more than fifteen to twenty minutes at a time, his
inability to interact well with others, and his inability to follow
detailed instructions or perform complex jobs. The record shows
that the expert carefully considered each of these impairments
before determining that there were jobs which Piepgras could
perform. The expert stated that there were 69,000 stock clerk,
shipping and receiving clerk, and order filler clerk jobs, and
57,000 janitor jobs in Minnesota.       After considering each of
Piepgras's impairments, the expert concluded that Piepgras could
perform only 7,000 of the clerk jobs and 10,000 of the janitor jobs
because of his impairments.    There was no error in the judge's
hypothetical question to the vocational expert as it included, and
the expert considered, all of Piepgras's impairments which the
judge found credible. Id.

                               IV.


     Finally, after the judge decided that Piepgras was not
disabled, Piepgras submitted for the record a letter from Dr.
Schultz, a letter from Dr. Barron, and a vocational expert's

                               -7-
evaluation of his ability to perform certain jobs. The Appeals
Council of the Social Security Administration considered this
material and decided that it did not provide a basis for changing
the judge's decision.   Our review is limited by statute to the
final decision of the Commissioner, which is the judge's final
decision. We have no jurisdiction to review the Appeals Council's
non-final decision to deny review. See Browning v. Sullivan, 958
F.2d 817, 822-23 (8th Cir. 1992). Additionally, we have reviewed
this evidence and it does not change our conclusions in this case.
See Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994).


     We affirm the judgment of the district court which affirms the
Commissioner's denial of benefits.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -8-